UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: October 17, 2007 Washington Mutual, Inc. (Exact name of registrant as specified in its charter) Washington 1-14667 91-1653725 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1301 Second Avenue, Seattle, Washington 98101 (Address of principal executive offices) (Zip Code) (206) 461-2000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On October 17, 2007, Washington Mutual, Inc. issued a press release and held a conference call regarding its results of operations and financial condition for the quarterand nine months ended September 30, 2007. The text of the press release is included as Exhibit 99.1 to this report, the financial supplement to the press release is included as Exhibit 99.2 to this report and management’s prepared remarks for the conference call is included as Exhibit 99.3 to this report. The information included in thepress release text, financial supplement and management’s prepared remarksfor the conference call is considered to be “furnished” under the Securities Exchange Act of 1934. The Company will include final financial statements and additional analyses for the quarterand nine months ended September 30, 2007, as part of its Form 10-Q covering that period. Item 9.01Financial Statements and Exhibits (d) The following exhibits are being furnished herewith: Exhibit No. Exhibit Description 99.1 Press release text of Washington Mutual, Inc. dated October 17, 2007 99.2 Financial supplement of Washington Mutual, Inc. 99.3 Management’s prepared remarks for Washington Mutual, Inc. Conference Call held on October 17, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. WASHINGTON MUTUAL, INC. Dated: October 17, 2007 By: /s/ Fay L. Chapman Fay L. Chapman Senior Executive Vice President
